DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,338,713 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicant’s Amendment filed January 28, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1-14 are pending. 

Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually determine if the audio input includes speech input, wherein the audio input is from one or more sound sources in a shared physical space; and an application that determines positional information of the one or more sound sources in the shared physical space, wherein the sound source positional information includes at least one of (i) X, Y and (ii) X,Y, and Z sound source positional information as set forth in independent claims 1 and 10.

	The closet prior art, Vasilieff et al., US Patent Application Publication No 2016/0124706 teaches a characteristic of a touch gesture on a graphical display, such as duration, pressure, or movement pattern, to initiate recognition of multi-modal commands, such as speech commands, without using a separate explicit action solely to activate speech recognition. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Response to Arguments
Applicant’s arguments, see pages 5-7, filed January 28, 2022, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THUY N PARDO/Primary Examiner, Art Unit 2691